Citation Nr: 0732257	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-16 719	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for dementia due to 
respiratory arrest and hypoxic brain damage. 

3.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

4.  Entitlement to service connection for strokes, claimed as 
secondary to PTSD.

5.  Entitlement to service connection for left side numbness.


6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for fungal infections.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The veteran served on active duty from April 1968 to 
September 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran has been rated as incompetent.  His spouse is his 
guardian, and has pursued this appeal on the veteran's 
behalf. 

The appellant presented testimony on behalf of the veteran at 
a Travel Board hearing chaired by the undersigned Veterans 
Law Judge in March 2007.  A transcript of the hearing is 
associated with the claims files.


FINDING OF FACT

On May 1, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remains no allegation of errors of 
fact or law for appellate consideration.  

The Board notes that, although the veteran has appointed a 
new representative who has subsequently submitted written 
argument on these issues, that appointment became effective 
on May 8, 2007, after the appeal was withdrawn by the 
attorney who had been representing the veteran and his 
spouse.  Therefore, as of VA's receipt of the withdrawal, the  
appeals as to these issues have ceased to exist.  See Hanson 
v. Brown, 9 Vet. App. 29 (1996) [when a claim is withdrawn by 
a veteran, it ceases to exist; it is no longer pending and it 
is not viable].  The Board notes that there is no provision 
in the regulations for retraction of a withdrawal once 
effected.

Accordingly, the Board does not have jurisdiction to review 
the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


